ujl oat oz ' department of the treasury internal_revenue_service washington d c contact person 1d number telephone number ope ti date sep employer_identification_number key district_office k a r e z p a a o q w o i dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transaction described below j is the sole member of k and parent of a regional health care delivery system and has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a of the code k a subsidiary of j provides health care services and has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code l is the corporate member of m and has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code m a subsidiary of l provides health care services and has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code n a subsidiary of k and l provides health care services and has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code q is an operating_unit of k which provides healthcare services in the same community as m you have stated that m and o propose to affiliate which will provide for their common management through n a joint operating company you believe that consolidating service lines and thus patient volumes can reduce excess capacity caused by declining inpatient utilization in the hospitals’ service area you have stated that rather than create a new entity the parties will amend the articles of incorporation and bylaws of n and use it as the joint operating company you have stated that the parties intend to centralize decision making powers in n including management authority over m and q or retained by the governing body of m and q all corporate powers will be specifically vested in n unless a power is specifically reserved you have stated that the actions of the joint operating company n shall be binding on m and q n will have the power to consolidate the operations of m and q and may itself become a provider of services the powers of n include a allocation or reallocation of services programs and equipment between m and q b authorization of funding and capitalization of new services equipment and joint ventures c incurrence of capital expenditures less than or equal to dollar_figure d authorization of the purchase of services including the purchase of services or participation in the initiatives programs and services of j or k consistent with the provisions of the joint operating_agreement e establishment of quality and performance measurements f establishment of compensation and benefit policies provided that such policies shall not cause any pension_plan of the parties to fail to satisfy any applicable tax qualification requirement g development of an organizational structure for the hospitals h development of a purchasing program and data system for the hospitals consistent with the provisions of the joint operating_agreement i development of common accounting systems for linkage among the hospitals l and k j initiation defense or settlement of legal actions in accordance with policies developed by the boards of directors of n and approved by k in respect of q and by l in respect of m k recommendation to an individual member of the incurrence of long term debt i development and recommendation to the members of the annual operating and capital budget and the strategic business plan for m and qo m recommendation to the members of the sale lease exchange transfer or other_disposition of assets or the encumbrance of assets of the hospitals or to the respective members of the merger consolidation dissolution or liquidation of a hospital n approval of any certificate of need application_for the joint operating company m or o o binding the hospitals to contracts including managed care contracts in accordance with the provisions of the affiliation agreement and executing such contracts on behalf of and in the name of each hospital p establishment or setting of the fees for services to be provided by the hospitats r taking or causing to be taken any or all actions necessary for m and q to be in compliance with the terms of the affiliation agreement s approval of the non-ex-officio voting members of the governing bodies of m and o and t exercise of any right or power not expressly reserved individually or collectively to the members or expressly retained by the governing bodies of the hospitals you have stated that the affiliation agreement contemplates certain minimal explicitly enumerated powers to be retained by the boards of m and q these powers which are designed to allow compliance with the joint commission on accreditation of healthcare organizations jcaho and state faw to maintain accreditation and licensure as an acute care facility include the following a compliance with standards of professional work in the hospital b establishment of any policy providing for the investigation of unusual incidents which may occur c credentialing of the medical staff of the hospital d determination and implementation of standards of care of patients including emergency care of the hospital e compliance with all jcaho standards f establishment and compliance with a corporate compliance program for the hospital including programs designed to detect or prevent health care fraud or improper third-party payor billing and activities regarding legal and regulatory compliance and g other responsibilities as may be required by state law jcaho or other accrediting body you have stated that there are also the following limited joint powers that k and l the members of the joint operating company have reserved a adoption amendment restatement or repeal of any provision of the articles of incorporation or bylaws of any hospital which alters modifies or otherwise affects or is inconsistent with any provision of the affiliation agreement b approval of annual operating and capital budgets of any hospital the financial and strategic plan of any hospital and any modification or change thereto which increases the total dollar amount of an approved budget or materially changes any strategic plan c incurrence of capital expenditures by the hospital in excess of dollar_figure d purchase of insurance coverage for the hospitals and e amendment supplement or modification of the formula described in the affiliation agreement for the sharing of risks liabilities obligations and net_revenues of the activities of the hospitals you have stated that each member of the joint operating company has certain reserved powers over the hospital of which it is aiso a member so that for certain actions to be binding on the hospital the vote of k with respect to o and l with respect to m will be required and include a approval of any development or change to the philosophy or mission statement of the hospital b approval or adoption of any amendment restatement or repeal of the articles of incorporation or bylaws of the hospital which is consistent with and does not nullify the powers granted to the joint operating company or the provisions of the affiliation agreement c approval of the incurrence of indebtedness and guaranteeing of indebtedness by the hospital or the encumbering of any assets of the hospital including the granting of any mortgages security interests or other liens d approval of the sale lease exchange transfer or other_disposition of any assets that are not managed or controlled by the joint operating company e approval of the merger consolidation dissolution or liquidation of the hospital and f in the case of l appointment and removal with or without cause of members of the board_of m or in the case of k appointment and removal with or without cause of the members of the board_of o subject in both cases with respect to appointments to the prior approval of the joint operating company you have stated that the affiliation agreement includes certain other provisions which grant the members the following powers a electing the at-large directors of the joint operating company from candidates nominated by the nominating committee of the joint operating company b removing at-large directors in limited situations c adopting amending modifying restating or repealing the articles of incorporation and bylaws of the joint operating company d appointing the joint operating company’s chief_executive_officer after recommendation of the board_of the joint operating company e approval of budgets and strategic plans of the joint operating company f approval of the joint operating company’s long-term debt g approval of the incurrence of capital expenditures in excess of dollar_figure h approval of any encumbrance lease sale exchange transfer or other_disposition of any of the joint operating company assets in excess of dollar_figure or within such other limits to be established by the members i approval of the sale lease transfer exchange or other_disposition of all or substantially_all the asserts of the joint operating company j approval of the merger consolidation or dissolution of the joint operating company and the distribution of assets upon any such disposition or dissolution k approval of the purchase of insurance for the joint operating company and i approval of any policy developed by the joint operating company for initiating defending or settling actions involving the joint operating company or both hospitals 9e you have requested the following rulings in connection with this transaction that the affiliation of the parties as contemplated by the affiliation agreement through the joint operating company and the amendments to the parties’ governing documents will not jeopardize or otherwise be inconsistent with the continuing exempt status of n the joint operating company j k l and m under sec_501 of the internal_revenue_code that the status of n the joint operating company j k l and m as other than private_foundations under sec_509 of the code will not be jeopardized by the proposed affiliation that the transfer of resources the sharing or provision of goods facilities and services and the payment of fees among n j k l and m as contemplated by the affiliation agreement through the joint operating company will not produce unrelated_business_income under sec_51 or of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 c of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 c of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially retated to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 e a to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly-owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1 b of the regulations which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not fe -- be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating_agreement between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the joint operating_agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds m and o under the common_control of n so that the participating organizations are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of n’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the joint operating_agreement to n's governing body to develop and recommend to the members the annual operating and capital budget and the strategic business plan for m and q to direct their provision of health care services bind the hospitals to contracts including managed care contracts approve capital expenditures within set limits and to monitor and audit their compliance with its directives in addition the governing body and its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities therefore the transfer of resources goods services and the payment of fees between the previously unrelated organizations through the joint operating_agreement are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee j k l m n and q will not adversely affect their tax exempt status under sec_501 c of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the sharing of assets personnel and or resources pursuant to the joint operating_agreement will not adversely affect the sec_501 c status of any exempt participating entity member as this activity promotes health within the meaning of revrul_69_545 j k m n and q will continue to qualify as nonprivate foundations under sec_509 of the code accordingly based on ail the facts and circumstances described above we rule as follows that the affiliation of the parties as contemplated by the affiliation agreement through the joint operating company and the amendments to the parties governing documents will not jeopardize or otherwise be inconsistent with the continuing exempt status of n the joint operating company j k l and m under sec_501 of the internal_revenue_code that the status of n the joint operating company j k l and m as other than private_foundations under sec_509 of the code will not be jeopardized by the proposed affiliation that the transfer of resources the sharing or provision of goods facilities and services and the payment of fees among n j k l and m as contemplated by the affiliation agreement through the joint operating company will not produce unrelated_business_income under sec_511 sec_512 sec_513 or sec_514 of the code as to l these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin frieflander marvin friedlander chief exempt_organizations technical branch
